DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chu et al. (US 2015/0362165) hereinafter “Chu”.
Regarding claim 10, Figs. 1-2C and 35 of Chu teaches a light source device (Paragraph 0006), comprising: a plurality of light emitting elements (Fig. 2A, Combination of n-type layer, p-type layer and Active layer); phosphor layers (Items R, G and B, respectively) provided respectively for the light emitting elements, at positions on emission sides of light from the light emitting elements; a base layer (Transparent polymer) that is provided between the light emitting elements and the phosphor layers and is different from the light emitting elements and the phosphor layers; light shielding layers (Items BM Array) that are provided between the phosphor layers adjacent to each other and are different from the phosphor layers; a metal (Combination of Items 16, 17 and Cathode or Anode) that directly contacts the light emitting elements and a substrate (Item “Backplane”); and reinforcement layers (See Fig. 5; Item 46) provided between the light emitting elements adjacent to each other, wherein the substrate (Item “Backplane”) is a base substrate including a drive circuit formed by integrated circuit forming technology (Paragraph 0079), and the metal (Combination of Items 17 and Cathode or Anode) that directly connects the light emitting elements (Item 11) and the substrate (Item “Backplane”) is spatially divided for each pixel (Paragraph 0010 where each LED has individual p-electrode and n-electrode).
The process limitation of “a drive circuit formed by integrated circuit forming technology” found in product claim 10 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 10 does not require the drive circuit be formed by integrated circuit forming technology, but simply that a drive circuit is included in the base substrate.  However, Chu does disclose where the drive circuit in the base substrate is formed by integrated circuit forming technology (Paragraph 0079).
Regarding claim 13, Fig. 35 of Chu further teaches where the light shielding layer (Item BM array) is formed not only between the phosphor layers but also on the phosphor layer (Items R, G and B). 
Regarding claim 17, Fig. 35 of Chu further teaches where a different phosphor layer (Item R) is formed to overlap the light shielding layer (Item BM Array) on the phosphor layer (Item G).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al. (US 2015/0255505) hereinafter “Jeoung” in view of in view of Chu et al. (US 2015/0362165) hereinafter “Chu”.
Regarding claim 1, Fig. 24E of Jeoung teaches a light source device (Paragraph 0007), comprising: light emitting elements (Items 1050) provided respectively for a red pixel, a green pixel, and a blue pixel (Paragraph 0113); phosphor layers (Items 1081 and 1082) which are provided only on the light emitting element for the red pixel and the light emitting element for the green pixel (Paragraph 0213 where a transparent layer without phosphor is over the blue pixel), and parts of which are in contact with the light emitting elements (Items 1050) at positions on emission sides of light from the light emitting elements (Items 1050); light shielding layers (Items 1096) that are provided between the phosphor layers (Items 1081 and 1082) adjacent to each other and are different from the phosphor layers (Items 1081 and 1082); and reinforcement layers (Items 1030) provided between the light emitting elements (Items 1050) adjacent to each other.
Fig. 24E of Jeoung does not teach a metal that directly connects the light emitting elements and a substrate, wherein the substrate is a base substrate including a drive circuit formed by integrated circuit forming technology, and the metal that directly connects the light emitting elements and the substrate is spatially divided for each pixel.
Figs. 1 and 2A-2C of Chu teaches a metal (Combination of Items 17 and Cathode or Anode) that directly connects the light emitting elements (Items 11) and a substrate (Item “Backplane”), wherein the substrate (Item “Backplane”) is a base substrate including a drive circuit formed by integrated circuit forming technology (Paragraph 0079), and the metal (Combination of Items 17 and Cathode or Anode) that directly connects the light emitting elements (Item 11) and the substrate (Item “Backplane”) is spatially divided for each pixel (Paragraph 0010 where each LED has individual p-electrode and n-electrode).
It would have been obvious to one having ordinary skill in the art before the effecti9ve filing date of the claimed invention to have a metal that directly connects the light emitting elements and a substrate, wherein the substrate is a base substrate including a drive circuit formed by integrated circuit forming technology, and the metal that directly connects the light emitting elements and the substrate is spatially divided for each pixel because it allows each LED to be distinguishable from other of the LEDs (Chu Paragraph 0056) such that each LED can be controlled individually.  
The process limitation of “a drive circuit formed by integrated circuit forming technology” found in product claim 1 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 1 does not require the drive circuit be formed by integrated circuit forming technology, but simply that a drive circuit is included in the base substrate.  However, Chu does disclose where the drive circuit in the base substrate is formed by integrated circuit forming technology (Paragraph 0079).
Regarding claim 2, Fig. 24E of Jeoung further teaches where the phosphor layers (Items 1081 and 1082) include one phosphor (Paragraph 0113) formed of an organic or inorganic material (Paragraph 0124). 
Regarding claim 3, Fig. 24E of Jeoung further teaches where the phosphor layers (Items 1081 and 1082) are a plurality of kinds (Where the phosphor layers are red and green respectively).
Regarding claim 4, Fig. 24E of Jeoung further teaches where the light shielding layer (Item 1096) is formed not only between the phosphor layers (Items 1081 and 1082) but also on the phosphor layer (Where the light shielding layer is on the side of the phosphor layer).
Regarding claim 9, Fig. 24E of Jeoung teaches a light emitting device (Paragraph 0007) that uses the light source device (Paragraph 0007) according to claim 1 (For brevity the entirety of the rejection of claim 1 will not be repeated here; See rejection of claim 1 above).
Alternatively Regarding claim 1, Figs. 23C of Jeoung teaches a light source device (Paragraph 0007), comprising: light emitting elements (Items 1050) provided respectively for a red pixel, a green pixel, and a blue pixel (Paragraph 0113); phosphor layers (Items 1081 and 1082; Fig. 24E) which are provided only on the light emitting element for the red pixel and the light emitting element for the green pixel (Fig. 24E; Paragraph 0213 where a transparent layer without phosphor is over the blue pixel), and parts of which are in contact with the light emitting elements (Items 1050) at positions on emission sides of light from the light emitting elements (Items 1050); light shielding layers (Items 1096) that are provided between the phosphor layers (Items 1081 and 1082) adjacent to each other and are different from the phosphor layers (Items 1081 and 1082); and reinforcement layers (Items 1030) provided between the light emitting elements (Items 1050) adjacent to each other.
Fig. 23C of Jeoung does not teach a metal that directly connects the light emitting elements and a substrate, wherein the substrate is a base substrate including a drive circuit formed by integrated circuit forming technology, and the metal that directly connects the light emitting elements and the substrate is spatially divided for each pixel.
Figs. 1 and 2A-2C of Chu teaches a metal (Combination of Items 17 and Cathode or Anode) that directly connects the light emitting elements (Items 11) and a substrate (Item “Backplane”), wherein the substrate (Item “Backplane”) is a base substrate including a drive circuit formed by integrated circuit forming technology (Paragraph 0079), and the metal (Combination of Items 17 and Cathode or Anode) that directly connects the light emitting elements (Item 11) and the substrate (Item “Backplane”) is spatially divided for each pixel (Paragraph 0010 where each LED has individual p-electrode and n-electrode).
It would have been obvious to one having ordinary skill in the art before the effecti9ve filing date of the claimed invention to have a metal that directly connects the light emitting elements and a substrate, wherein the substrate is a base substrate including a drive circuit formed by integrated circuit forming technology, and the metal that directly connects the light emitting elements and the substrate is spatially divided for each pixel because it allows each LED to be distinguishable from other of the LEDs (Chu Paragraph 0056) such that each LED can be controlled individually.  
The process limitation of “a drive circuit formed by integrated circuit forming technology” found in product claim 1 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 1 does not require the drive circuit be formed by integrated circuit forming technology, but simply that a drive circuit is included in the base substrate.  However, Chu does disclose where the drive circuit in the base substrate is formed by integrated circuit forming technology (Paragraph 0079).
Regarding claim 2, Fig. 23C of Jeoung further teaches where the phosphor layers (Items 1081 and 1082) include one phosphor (Paragraph 0113) formed of an organic or inorganic material (Paragraph 0124). 
Regarding claim 3, Fig. 23C of Jeoung further teaches where the phosphor layers (Items 1081 and 1082) are a plurality of kinds (Where the phosphor layers are red and green respectively).
Regarding claim 4, Fig. 23C of Jeoung further teaches where the light shielding layer (Item 1096) is formed not only between the phosphor layers (Items 1081 and 1082) but also on the phosphor layer (Where the light shielding layer is on the side of the phosphor layer).
Regarding claim 9, Fig. 24E of Jeoung teaches a light emitting device (Paragraph 0007) that uses the light source device (Paragraph 0007) according to claim 1 (For brevity the entirety of the rejection of claim 1 will not be repeated here; See rejection of claim 1 above).
Alternately, Claims 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2017/0250318) hereinafter “Cha” in view of in view of Chu et al. (US 2015/0362165) hereinafter “Chu”.
Regarding claim 10, Fig. 15 of Cha teaches a light source device (Paragraph 0005), comprising: a plurality of light emitting elements (Items C1, C2 and C3, respectively); phosphor layers (Items 13as, 13bs and 13cs, respectively) provided respectively for the light emitting elements, at positions on emission sides of light from the light emitting elements (Items C1, C2 and C3, respectively); a base layer (Item 160) that is provided between the light emitting elements (Items C1, C2, and C3) and the phosphor layers (Items 13as, 13bs and 13cs) and is different from the light emitting elements and the phosphor layers; light shielding layers (Items 12s) that are provided between the phosphor layers (Items 12as, 12bs and 12cs) adjacent to each other and are different from the phosphor layers; and reinforcement layers (Items 121) provided between the light emitting elements (Items C1, C2 and C3, respectively) adjacent to each other.
Fig. 15 of Cha does not teach a metal that directly connects the light emitting elements and a substrate, wherein the substrate is a base substrate including a drive circuit formed by integrated circuit forming technology, and the metal that directly connects the light emitting elements and the substrate is spatially divided for each pixel.
Figs. 1 and 2A-2C of Chu teaches a metal (Combination of Items 17 and Cathode or Anode) that directly connects the light emitting elements (Items 11) and a substrate (Item “Backplane”), wherein the substrate (Item “Backplane”) is a base substrate including a drive circuit formed by integrated circuit forming technology (Paragraph 0079), and the metal (Combination of Items 17 and Cathode or Anode) that directly connects the light emitting elements (Item 11) and the substrate (Item “Backplane”) is spatially divided for each pixel (Paragraph 0010 where each LED has individual p-electrode and n-electrode).
It would have been obvious to one having ordinary skill in the art before the effecti9ve filing date of the claimed invention to have a metal that directly connects the light emitting elements and a substrate, wherein the substrate is a base substrate including a drive circuit formed by integrated circuit forming technology, and the metal that directly connects the light emitting elements and the substrate is spatially divided for each pixel because it allows each LED to be distinguishable from other of the LEDs (Chu Paragraph 0056) such that each LED can be controlled individually.  
The process limitation of “a drive circuit formed by integrated circuit forming technology” found in product claim 10 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 10 does not require the drive circuit be formed by integrated circuit forming technology, but simply that a drive circuit is included in the base substrate.  However, Chu does disclose where the drive circuit in the base substrate is formed by integrated circuit forming technology (Paragraph 0079).
Regarding claim 11, Cha further teaches where the phosphor layer (Items 13as, 13bs and 13cs) includes one or a plurality of phosphors formed of an organic or inorganic material (Paragraph 0023). 
Regarding claim 12, Fig. 15 of Cha further teaches where the phosphor layers are a plurality of kinds (Paragraph 0023). 
Regarding claim 13, Fig. 15 of Cha further teaches where the  light shielding layer (Item 12s) is formed not only between the phosphor layers but also on the phosphor layers (Items 13as, 13bs and 13cs respectively).
Regarding claim 16, Fig. 15 of Cha further teaches where the light emitting element (Items C1, C2 and c3, respectively) has a mesa shape (Paragraph 0082).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeoung et al. (US 2015/0255505) hereinafter “Jeoung” in view of in view of Chu et al. (US 2015/0362165) hereinafter “Chu” and in further view of Nakamata et al. (US 8605377) hereinafter “Nakamata”.
Regarding claim 5, the combination of Jeoung and Chu teaches all of the elements of the claimed invention as stated above except where a material of the light shielding layer between the phosphor layers is different from a material of the light shielding layer on the phosphor layer.
Fig. 1A of Nakamata teaches a bank layer (Item 60) comprising a first layer (Item 61) and a second layer (Item 620), where a material of bank layer (Item 60) between the phosphor layers (Item 61) is different (Column 8, Lines 20-25) from a material of the bank layer (Item 60) on the phosphor layer (Item 62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a material of the light shielding layer between the phosphor layers is different from a material of the light shielding layer on the phosphor layer because this configuration results in a bank structure which prevents crosstalk from occurring between pixels and subpixels (Nakamata Column 7, Lines 51-57) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Regarding claim 6, Figs. 23C and 24E of Jeoung further teach where each of the light emitting elements (Items 1050) includes the phosphor layer (Items 1081 and 1082) or a resin layer (Paragraphs 0124 and 0213).  
Regarding claim 7, the combination of Jeoung, Chu and Nakamata teaches all of the elements of the claimed invention as stated above.
Jeoung does not teach where a different phosphor layer is formed to overlap the light shielding layer on the phosphor layer.
Fig. 35 of Chu teaches where a different phosphor layer (Item R) is formed to overlap a light shielding layer (Item BM Array) on the phosphor layer (Item G).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a different phosphor layer formed to overlap the light shielding layer on the phosphor layer of Jeoung because this configuration is known to stop the escaping of light between neighboring adjacent subpixels which prevents a crosstalk effect (Chu Paragraph 0073).  
Regarding claim 8, Fig. 23C of Jeoung teaches where the light emitting element (Item 1050) has a mesa shape.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2017/0250318) hereinafter “Cha” in view of Chu et al. (US 2015/0362165) hereinafter “Chu” and in further view of Nakamata et al. (US 8605377) hereinafter “Nakamata”.
Regarding claim 14, the combination of Cha and Chu teaches all of the elements of the claimed invention as stated above except where a material of the light shielding layer between the phosphor layers is different from a material of the light shielding layer on the phosphor layer.
Fig. 1A of Nakamata teaches a bank layer (Item 60) comprising a first layer (Item 61) and a second layer (Item 620), where a material of bank layer (Item 60) between the phosphor layers (Item 61) is different (Column 8, Lines 20-25) from a material of the bank layer (Item 60) on the phosphor layer (Item 62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a material of the light shielding layer between the phosphor layers is different from a material of the light shielding layer on the phosphor layer because this configuration results in a bank structure which prevents crosstalk from occurring between pixels and subpixels (Nakamata Column 7, Lines 51-57) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Regarding claim 15, Fig. 15 of Cha further teach where each of the light emitting elements (Items 1050) includes the phosphor layer (Items 13as, 13bs or 13cs, respectively).  
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 06/21/2022, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC 102(a)(1) and 102(a)(2) utilizing Jeoung, and Cha  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Figs. 1-2C of Chu.
Applicant’s arguments, see Applicant’s REMARKS, filed 06/21/2022, with respect to the rejection(s) of claim(s) 10 under 35 USC 102(a)(1) and 102(a)(2) utilizing only Fig. 35 of Chu  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Figs. 1-2C of Chu. The Examiner notes that the previous rejection of claim 10 utilizing Chu only relied on the embodiment shown in Fig. 35. However, the current rejection relies on the flip-chip configuration disclosed in Figs. 1-2C of Chu where each LED has independent electrodes. Fig. 35 is relied upon in the current rejection for the portion overlying each LED which is not dependent on the type of metallic connection between the LED and the substrate.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/
Primary Examiner, Art Unit 2891